IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,801-01


              EX PARTE JASON SHAWN-MICHEAL BOOKMAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 958551-A IN THE 338TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The First Court of Appeals affirmed his conviction. Bookman

v. State, No. 01-04-01145-CR (Tex. App.—Houston [1st Dist.] 2007, no pet.).

        Applicant contends that trial and appellate counsel rendered ineffective assistance. We find

that the trial court improperly ordered Applicant’s sentence to run consecutively with his sentence

in cause number 867470. The judgment is reformed, and the cumulation portion of the judgment
                                                                                           2

is deleted. Based on our own independent review of the record, we find that Applicant’s other

grounds are without merit. These grounds are denied.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-

Correctional Institutions Division and Pardons and Paroles Division.



Delivered: November 19, 2014
Do not publish